Title: To Benjamin Franklin from Thomas Digges, 3 March 1780
From: Digges, Thomas
To: Franklin, Benjamin



Dr. Sir
London 3d Mar. 1780
I recd your favrs. of the 2d. & 9th. Feby very safely, and by a Country man (Capn. Ben Carpenter of the Cartel ship lately from Boston to Bristol) I take the opportunity to forward you a letter from Mr DH which will explain the state of the Cartel; I am in hopes before I seal my letter to also get one from Mr Hodgson; & not unlikely one from Mr Banks about the medal, and also a line from Mr B Vaughan.
Captain Carpenter goes on the same errand with Belt, who is arrivd safe, & will go soon. It may be necessary to inform you that the vessel in which Capn Carpenter came from Boston has been seizd as a prize, & it is yet doubtful whether the owner of Her Cap Hy. Mitchell who is also an inhabitant of Boston, & came in His vessel for the purpose of getting over Rigging Cordage & stores for two vessels He has building in Boston, will get any gratuity made Him for His ship, which He values at £2000.— Capn. Carpenter will be a supplicant to you for a pass for the Brigantine Adventure, Himself Commander, of abot. 160 Tonns & men answerable, which Mr Mitchell will immediately push forward from Ireland to Boston with the above mentiond articles, sail Duck, Tent Canvass, usefull stores, & Provisions. Mr Mitchells friends and Connexions in Ireland will enable him quickly to do this; and as His schemes bear a manifest tendency to do good for Ama, & that He may be in some measure riembursd his loss’s on the Cartel business, I back His Solicitations & request to you, that another pass may be given for the Ship in which He will go himself. He would personally apply to you for it & go thro the necessary forms, but his attendance at the Admiralty every day with His Lawyer & in some hopes of getting a gratuity for the loss of the vessel, prevents Him. If the pass could express this last an armd vessel, it will be the better, & he might do something on his way from Corke. The vessel is calld the ship James Heny Mitchell Commander about 200 Tons Burthen & would be found & fitted as a letter of Marque, provided it is proper, and a Commn can be given by you for Capt Mitchell to act as such. If it can be done I see some good may arrise from the scheme to our Country. I have been much with Capt Mitchell on the Business of the Cartel &ca. and also with Captain Carpenter, & I find them persons every way qualified to be trusted & whom I would wish to serve. Capt. Carpenter will immediately return to me in London & proceed on to Ireland, & will take charge of any thing you may have to send.
Capt B——t got back near the same period with Mr B—r—r, the latter of whom I have not yet seen tho he carefully calld & left your Letters. He is an intelligent good sort of Man, but so buried in ship Business in the City that It may be some time before I can get a sight of Him. As yet I am not acquainted by Mr H——y whether or not he was successful in the persuit He went upon, & wch indeed was so complicated that I did not clearly understand. In B——ts adventure you may rely there is none but Am——ns & those of the right sort, concernd they are chiefly indeed all of them placd in this Country at present by the accidents of war, some prisoners—some left out of Bread by the stoppage of the Fishery &a. &a. but being six or seven in number & not without friends to lend them money, they will carry out full 10,000£ worth of Goods.
I have recd & placed to your Credit the 100£ remittd me. Some days before I got it I had written to my friend at Plyo. to supply Capt Ma——y, to the amot. of 16 or 18 Guins that he might bribe some individual to give up his place to Him in the next Cartel. I think this or something else may be effected for Him & he never has, nor shall he want my aid. The 28.1.10 was paid to Brown & Collison & you have a Rect. inclosd. I have also bought the Dicy & Gramr Cost 35/6 & they will go in a box with other books from Mr Vaughan to Ostend. They are directed to the Care of Monsr. Francois Bowens (Mr Whartons friend) & He has orders to forward them on to you. I employd my friend Mrs. Vaughan to procure the peice of Irish stuff calld independence, at least as much as would make a Ladys suit. I fear by her not sending it to me to day that it cannot be had in London (but must be orderd from Ireland); but if it comes this Evening Capt Carpenter will take charge of it to you. If not, I will send it in an ostend trader to Mr Bowens for forwardance. There will also go with the p s/s(?) stuff the six trios of Augustar, wch Mr B.T.F wrote to me some time ago for.
I am sorry I cannot give you a better accot about the contract for Exche. of Prisoners by the two Cartel ships to Falmo & Bristol. Two of the Passengers in them made some little stir at first but their mouths seem to have been since shut. The two Capns. of the Packets Hill, & Boulderson, did what they could with the board of sick & hurt, but it seems the Exchange as agreed on by the Prisoners could not be complyd with because it was unusual & unofficial, & because a Cartel for that purpose actually existed between Boston & new York. But I beleive this answer will not satisfy the Yankees if ever any of the Prisoners are again catchd in Ama. The Bearer will carry you a list of names & the written agreement instead of complying with which only partial releass are given to four or five out of the 130 wch came in the two Ships— The releases are simply thus a letter to the Commander in cheif at N York to release one person or Gentn., for Mr. Jno Jackson; (this Mr Jackson is a talking sort of a forward lawyer who came in Mitchell) and also other similar letters to a Mr. Barry (an under secy to Govr Dalling) & to the Capns Hill & Boulderson these last are appointed again to Packets and are Kings Commissiond Officers, & Barry very soon after his arrival was sent back with Dispatches to Govr Dalling. The rest are all following their avocations & seem to be quite easy, nor do I find the admiralty have ever thought it requisite to write to New York that an equal number for them should be releasd there. This shall be properly enquird into & you shall know the issue.
I have sent you 10 or a doz news papers by which you will gather the present news & disposition in Parliat Lord N does not seems to hold the majority he used to do in his divisions of that House. The people do not seem at all elated with the success’s & present state of Rodneys fleet. They think it at risque from Don Gastons Squadron. I find only 4 of his ships are to proceed on to the Wt Indies, & but 3 or four to go with Walsingham as Convoy to the Wt Inda. fleet wch will sail abot. the 15th or 20th. but probably 8 or 10 others will see them some distance from the Lands end. There are many fears too abot. the French having the majority of Ships on the Wt Indies next summer & fears are revivd about the safety of Jamaica. The Associations get more & more seriously formidable every day & the ministry are hurt exceedingly with them. If there is not a general reform gone into I make no doubt but there will be soon some capital Rumpus. The Irish are farther than ever from being satisfyd & their parliament seem resolvd to Repeal Poinings Law— to put an end to all appeals to England—to render their judges independant of the Crown—to have a habeas Corpus act—to confine their votes for supplys to the apportionment of New Dutys only—to give bountys on their own Manufactures—to have a mutiny Bill &ca. &ca. all which is very clever for us & must in the end hurt poor old England as she is now generally calld, very much.
Mr Jones being on a Circuit Mr Paradise deliverd yr. Certificate about the orders to Amn. Cruisers not to molest Capt Cooke, to Mr Banks who quibbled & shuffled all he could—by saying it was not an act of Congress, but meerly from yr. own humanity that it was granted, that it expressd but one Ship when there was two, that it was dated a year after the order issued by France &ca. &ca. He has promisd Mr. Paradise a letter for you wch I expect this Evg. & said that a Silver Medal should be certainly given you (gold ones only being given to sovereigns) & that could there be proof that such orders were the deed of Congress they should have a gold medal.
I do not hear or discover the least signs of any troops meant to be sent to Ama there are some going & gone to the Wt Indies the amot not more than 5,000. It is thought Wallace will command a small squadron of frigates and conduct the trade to N York & Quebec wh will likely sail together abot. the 20th. Inst. not unlikely with the Wt India ships. I wish you a large share of health & happiness & am with very high Esteem Dr Sir Yr. obligd & Ob Serv
TD
I send you also a Letter from Mr Taylor of Bath.



Since writing the within, I have seen Capt Mitchells letter to you as well as one to the Council of the State of Massachusets, and they are so explanatory of His business that I need not add a word on that head.
The Letter I expected from Mr Banks, Mr Hodgson, or Mr Vaughan has not come to hand, but I have Recd from Mrs. V the peice of Stuff (Durant) as near the pattern as could possibly be got. It Cost 40/— and the ShopKeeper who brought it me says He could not cut the peice wch. Contains 30 yds.
I do not recollect I have any thing further to say than that I am with the greatest regard Dr Sir Yrs &c &c
The Dicy. and Grammar goes via Ostend with other books from Mr V——n. I shall write to Mr Bowens by the Bearer & if they are arrivd at Ostend & can be forwarded by the bearer they will be sent by Him in the Carriage or Dilligence.

 
Addressed: His Excelly. / Benjamin Franklin / Passy / pr. favr. / Cap Carpenter
Endorsed: Mar 3. 80
